Title: To George Washington from Cornet James Paton, 4 September 1778
From: Paton, James
To: Washington, George


          
            Sir
            Marenock [N.Y.] Septr 4th 1778
          
          I have to inform your Excellency, that this forenoon, I Observed three Sloops &
            2 Schooners from Cow Bay the Schooners and Sloop
            Appeared to be Armed, Came to off City Island in Company with Several Vessels on that
            Station before the Other Sloops Stood for N. York, About the middle of the Afternoon
            Came one Brigg from the West, and Came too off City Island, About Sun ⟨Or⟩ Half an Hour
            high Observed 1 frigate of 20 Guns and One Arm’d Brigg from the Westward Stood East,
            when Past City Island fired a Gun, when the Brigg two Schooners, and Sloop Made Sail and
            Stood After them some Small Boats Appeared from the West but the Evening prevented me
            making any Discovery. I have the honor to be your Excellencys humble servt
          
            Jas Paton
          
        